Dear Mr. Stein,
This office is in receipt of your opinion request dated June 6, 1995. You ask whether Louisiana's dual officeholding laws prohibit a person from simultaneously holding a civil service position with the Louisiana State Department of Transportation and Development ("DOTD") and the position of commission member of either a parish or municipal planning and zoning commission.
The position held under the auspices of the DOTD constitutes full time employment in the executive branch of state government. See LSA-R.S. 42:62(3) and LSA-R.S. 42:62(4). The position of commission member is defined as a part-time local appointive office. See LSA-R.S. 42:62(2) and LSA-R.S. 42:62(5).
Applicable herein is LSA-R.S. 42:63(E), providing:
      No person holding a full time appointive office or full time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full time appointive office or full time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
LSA-R.S. 42:63(E) does not bar a person from holding full time employment with the state while  simultaneously holding a part time local appointive office. Further, we do not find that the incompatibility provisions contained in LSA-R.S. 42:64 bar any individual from simultaneously holding the above discussed positions. We conclude that you may continue to hold full time employment with state government and also hold part time local appointive office.
I trust that the foregoing addresses your questions. Please contact this office if we can be of any further assistance.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK/cmf:95-264
Mr. J. Medric Stein 3531 Buchanan Street Baker, Louisiana 707134
Date received: Date released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL